           Case 2:20-cv-01296-APG-DJA Document 21 Filed 03/31/21 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                           UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10    KATIE M. KOZLOWSKI, an individual,                         Case Number:
                                                            2:20-cv-01296-APG-DJA
11                               Plaintiff,

12          vs.
                                                        STIPULATION OF DISMISSAL OF
13    CREDIT MANAGEMENT, LP, a Nevada                   DEFENDANT TRANS UNION LLC
      Limited Partnership; and TRANS UNION                    WITH PREJUDICE
14    LLC, a Foreign Limited-Liability Company,

15                               Defendant.

16

17         IT IS HEREBY STIPULATED by and between Plaintiff, Katie M. Kozlowski (“Plaintiff”)

18 and Defendant, Trans Union LLC (“Defendant”), by and through their respective attorneys of

19 . . .

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                              Page 1 of 2
           Case 2:20-cv-01296-APG-DJA Document 21 Filed 03/31/21 Page 2 of 2



 1 record, that all Plaintiff’s claims asserted against Defendant in the above-captioned matter shall be

 2 and hereby are dismissed with prejudice and each party shall bear its own attorney fees and costs.

 3 Dated this 30th day of March, 2021.                  Dated this 30th day of March, 2021.

 4 COGBURN LAW                                          QUILLING, SELANDER, LOWNDS,
                                                        WINSLETT & MOSER, P.C.
 5
   By: /s/Erik W. Fox                                   By: /s/James Acosta
 6     Jamie S. Cogburn, Esq.                               Jennifer Bergh, Esq.
       Nevada Bar No. 8409                                  Nevada Bar No. 14480
 7     Erik W. Fox, Esq.                                    James Acosta, Esq.
       Nevada Bar No. 8804                                  Admitted Pro Hac Vice
 8     2580 St. Rose Parkway, Suite 330                     2001 Bryan Street, Suite 1800
       Henderson, Nevada 89074                              Dallas, Texas 75201
 9     Attorneys for Plaintiff                              Attorneys for Trans Union LLC

10         IT IS SO ORDERED.

11

12
                                                  UNITED STATES DISTRICT JUDGE
13
                                                    March 31, 2021
14
                                                  DATE
15

16

17

18

19

20

21

22

23

24


                                                Page 2 of 2
